DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 01/19/2022 has been entered and made of record. Claims 1-2, 8-10, and 12-14 were amended. Claims 1-15 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a three-dimensional volumetric modeler” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischer (US 2014/0071452) in view of Benhal (A Micro-Device Integrating Vertical and Bottom Electrodes for 3D Cell Rotation, 2013, University of Canterbury), Garud et al. (US 2010/0111397), Lurie et al. (US 2017/0046833), and Oh et al. (US 2013/0094749).
Regarding claim 1, Fleischer teaches/suggests: A three-dimensional volume modeling method comprising: 
rotating a three-dimensional biological object having a translucent outer surface to different angular positions (Fleischer [0025]: “In this example, the fluid channel 38 is placed over the imaging sensor (detector) 26 and objects (such as cells) are flowed through the channel 38. A light source 34 is disposed above the fluid channel 38 to create an image of the objects on the sensor 26 below;” [0030]: “In other embodiments, object rotation may be 
capturing different two-dimensional images of the three-dimensional biological object, each of the different two-dimensional images being at a different angular position (Fleischer [0026]: “Multiple images of the object 49 are recorded by a camera operating at a constant frame rate;” [0030]: “In other embodiments, object rotation may be deliberately induced, e.g., to provide for multiple viewpoints.”); 
modeling an exterior of the three-dimensional biological object based upon the different two-dimensional images (Fleischer [0034]: “The disclosed approach emphasizes simplicity and high throughput of regular OFMs, by rotating the object during flow, which enables full 3D reconstruction of the object.”); 
Fleischer is silent regarding wherein the rotating of the three-dimensional biological object comprises applying a nonuniform electric field. Benhal, however, teaches/suggests applying a nonuniform electric field (Benhal §II ¶1: “DEP is a phenomenon in which force is exerted on a neutrally charged dielectric particle under the influence of non-uniform electric fields. Different order and shapes of electrodes are designed to obtain fields to induce dipoles in the particle and these dipoles polarize the neutrally charged particles ... Fields of particular frequency can manipulate and rotate cells and particles with enormous selectivity.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the rotation of 

Fleischer further teaches/suggests an internal structure of the three-dimensional biological object (Fleischer [0008]: “Two or more images may be used to obtain an internal volume structure of the object.”). Fleischer does not teach/suggest:
identifying a point of an internal structure of the three-dimensional biological object in each of the two-dimensional images; 
Garud, however, teaches/suggests:
identifying a point of an internal structure of the three-dimensional biological object in each of the two-dimensional images (Garud [0041]: “A radial line segment corresponds to a boundary point and can be defined as a line from centroid of the cell nucleus to that boundary point. The centroid of the cell nucleus is calculated from the nuclear map generated in step 325.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the reconstructed cell of Fleischer such that its centroid is identified as taught/suggested by Garud for microscopic image analysis.

Fleischer as modified by Benhal and Garud does not teach/suggest:
modeling the internal structure of the three-dimensional biological object in three-dimensional space relative to the exterior of the three-dimensional biological object by triangulating the point amongst the different two-dimensional images.
Lurie, in view of Garud, teaches/suggests:
modeling the internal structure of the three-dimensional biological object in three-dimensional space relative to the exterior of the three-dimensional biological object by triangulating the point amongst the different two-dimensional images (Garud [0041]: “A radial line segment corresponds to a boundary point and can be defined as a line from centroid of the cell nucleus to that boundary point. The centroid of the cell nucleus is calculated from the nuclear map generated in step 325;” Lurie [0080]: “With the relative poses between camera pairs estimated, each interest-point correspondence according to several embodiments of the invention can be triangulated into a 3D point (X.sub.i) by determining the intersection of the two rays that pass through the center of the camera and the interest point associated with the relevant keyframe.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the centroid of Fleischer as modified by Benhal and Garud to be triangulated as taught/suggested by Lurie for 3D reconstruction.

Fleischer as modified by Benhal, Garud, and Lurie does not teach/suggest using a three-dimensional volumetric template of the three-dimensional biological object. Oh, however, teaches/suggests using a three-dimensional volumetric 

Regarding claim 2, Fleischer as modified by Benhal, Garud, Lurie, and Oh teaches/suggests: The method of claim 1, wherein the different angular positions are such that between consecutive images, the biological object has rotated a distance that at least equals a diffraction limit of imaging optics (Fleischer [0027]: “The technique is applicable to any size feature, including sub-wavelength features below the classical diffraction limit. This structure allows for leveraging of existing microscopes and imaging algorithms;” [0030]: “In other embodiments, object rotation may be deliberately induced, e.g., to provide for multiple viewpoints.”). The claimed distance is an implicit feature of inducing object rotation. In addition, such feature would have been well known for such rotation (Official Notice).

claim 3, Fleischer as modified by Benhal, Garud, Lurie, and Oh teaches/suggests: The method of claim 1, wherein the rotating of the three-dimensional biological object is about a rotational axis and wherein the capturing of the two-dimensional image at each of the different angular positions is through a microscopic lens having an optical axis perpendicular to the rotational axis (Fleischer [0023]-[0024]: “The OFM 20 may optionally include an objective lens 22. The objective lens 22 includes an optical axis as generally shown by reference number 23 … In this example, the flow path 27 through the fluid channel 28 is oriented generally orthogonal to the optical axis 23;” [0030]: “In other embodiments, object rotation may be deliberately induced, e.g., to provide for multiple viewpoints.”).

Regarding claim 4, Fleischer as modified by Benhal, Garud, Lurie, and Oh teaches/suggests: The method of claim 1, wherein the three-dimensional volumetric template is a model of a biological cell, the three-dimensional volumetric template having a centroid and a radius (Garud [0041]: “The radius of the cell nucleus can be determined from the nuclear contour. The radius can be computed by averaging length of radial line segments. A radial line segment corresponds to a boundary point and can be defined as a line from centroid of the cell nucleus to that boundary point;” Oh [0049]: “A registration is then performed between the 3D CT image and a 3D model (step S108), where the 3D model is aligned with the 3D image so that the anatomical structures of the 3D model can be mapped on the 3D CT image. The 3D model must overlap the 3D 

Regarding claim 5, Fleischer as modified by Benhal, Garud, Lurie, and Oh teaches/suggests: The method of claim 1, wherein the different two-dimensional images are non-fluorescent (Fleischer [0026]: “Multiple images of the object 49 are recorded by a camera operating at a constant frame rate.”). The claimed non-fluorescent is an implicit feature of the images. In addition, such feature would have been well known for such images (Official Notice).

Regarding claim 6, Fleischer as modified by Benhal, Garud, Lurie, and Oh teaches/suggests: The method of claim 1, wherein the different two-dimensional images are captured with a depth of focus of at least 200 nm (Fleischer [0024]: “For example, the objective lens may be moved in the Z direction to set adjust 

Regarding claim 7, Fleischer as modified by Benhal, Garud, Lurie, and Oh teaches/suggests: The method of claim 1, wherein the modeling of the internal structure of the three-dimensional biological object comprises matching a centroid of a cell wall, a nucleus and organs of the three-dimensional biological object between the different two-dimensional images (Garud [0041]: “The radius of the cell nucleus can be determined from the nuclear contour. The radius can be computed by averaging length of radial line segments. A radial line segment corresponds to a boundary point and can be defined as a line from centroid of the cell nucleus to that boundary point;” Lurie [0060]: “According to many embodiments of the invention, suitable keyframes are selected (150), from which interest points are detected, and feature descriptors for those interest points are matched between the images.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 8 recites limitations similar in scope to those of claim 1 and is rejected for the same reasons. Fleischer as modified by Benhal, Garud, Lurie, and Oh further teaches/suggests:
a camera (Fleischer [0026]: “Multiple images of the object 49 are recorded by a camera operating at a constant frame rate.”);
a platform to support a three-dimensional biological object suspended in a fluid (Benhal Fig. 18: “A polystyrene bead is trapped in the rotation chamber for rotation experiments;” §V ¶3: “The key is to suspend one cell or particle in the center of chamber with suitable suspending medium.”);
electrodes to generate a nonuniform electric field to rotate the three-dimensional biological object about a rotational axis and while suspended in the fluid (Benhal §II ¶1: “DEP is a phenomenon in which force is exerted on a neutrally charged dielectric particle under the influence of non-uniform electric fields. Different order and shapes of electrodes are designed to obtain fields to induce dipoles in the particle and these dipoles polarize the neutrally charged particles ... Fields of particular frequency can manipulate and rotate cells and particles with enormous selectivity.”); and 
a three-dimensional volumetric modeler (Fleischer [0050]: “The methods or flow charts provided herein may be at least partially implemented in a computer program, software, or firmware incorporated in a non-transitory computer-readable storage medium for execution by a general purpose computer or a processor.”).

Claims 9-12 recite limitations similar in scope to those of claims 2-4 and 7, respectively, and are rejected for the same reasons.

Claims 13 and 15 recite limitations similar in scope to those of claims 1 and 7, respectively, and are rejected for the same reasons. Fleischer as modified by 

Regarding claim 14, Fleischer as modified by Benhal, Garud, Lurie, and Oh teaches/suggests: The medium of claim 13, wherein the instructions at the processing unit to output control signals controlling the rotational speed at which the three-dimensional biological object is rotated and an image capture rate at which a camera captures the different two-dimensional images of the three-dimensional biological object during rotation of the three-dimensional biological object (Fleischer [0029]-[0030]: “The frame rate and flow speed are adjusted so that each sample will be recorded in 100 consecutive frames as it passes from one end of the window of observation to the other … In other embodiments, object rotation may be deliberately induced, e.g., to provide for multiple viewpoints.”). The claimed rotational speed is an inherent and/or implicit feature of inducing object rotation and the flow speed. In addition, such feature would have been well known for such rotation (Official Notice).
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
Applicant argues “the cited and relied-upon para. [0080] of Lurie fail to cure the deficiencies of the cited aspects of Garud and Fleischer. While para. [0080] of Lurie discusses that "each interest-point correspondence...can be triangulated into a 3D point (Xi)", an earlier portion (para. [0060]) of Lurie defines such "3D points (Xi)" as being "on the surface of the organ." There is no disclosure in the cited aspects of Lurie mentioning the "modeling the internal structure of the three-dimensional biological object in three-dimensional space relative to the exterior of the three-dimensional biological object", much less, "modeling the internal structure of the three-dimensional biological object in three-dimensional space relative to the exterior of the three-dimensional biological object by triangulating the point [of the internal structure] amongst the different two-dimensional images using a three-dimensional volumetric template of the three-dimensional biological object", as recited in independent claim 1.” See Remarks, pp. 8-9.

Examiner respectfully disagrees. Garud discloses determining the nuclear contour of the nucleus inside a cell. In view of Garud and Lurie, the nucleus would be modeled by triangulating the surface points, i.e., the nuclear contour, of the nucleus.

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0010507 – 3D modeling of anatomical structure
US 2015/0371105 – 3D reconstruction of transparent objects
US 2017/0316915 – rotation control electrode
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611